Citation Nr: 0103504	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  97-34 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for 
service-connected arteriosclerotic occlusive disease of the 
left distal femoral popliteal artery, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1975 to 
November 1995.  

This appeal arises from an April 1997 rating action of the 
Montgomery, Alabama, regional office (RO).  In that decision, 
the RO denied the issue of entitlement to a disability 
evaluation greater than 20 percent for the service-connected 
arteriosclerotic occlusive disease of the left distal femoral 
popliteal artery.  

The Board finds that the current evidence raises the issue of 
service connection for peripheral vascular disease of the 
right leg.  This issue is referred to the RO for appropriate 
action.


FINDING OF FACT

The service-connected arteriosclerotic occlusive disease of 
the veteran's left distal femoral popliteal artery is 
manifested by intermittent claudication.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for the 
arteriosclerotic occlusive disease of the left distal femoral 
popliteal artery have been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. Part 4, 4.7. Diagnostic Code 7116 (1997).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2000).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).  

The service medical records show that the veteran was treated 
for arteriosclerotic occlusive disease of the left distal 
superficial femoral popliteal artery.  

In February 1996, the examiner provided a diagnostic 
impression, in pertinent part, of ischemic pain of the left 
leg on exertion as well as absent peripheral pulses of the 
lower legs secondary to arteriosclerotic cardiovascular 
disease which was severe on the left side.  

Based on this evidence, the RO, by a June 1996 rating action, 
granted service connection for arteriosclerotic occlusive 
disease of the left distal femoral popliteal artery and 
assigned a 20 percent evaluation to this disability.  This 
rating has remained kin effect until the current claim. 

The schedular criteria by which diseases of the arteries and 
veins are rated changed during the pendency of the veteran's 
appeal effective Jan. 12, 1998, codified at 38 C.F.R. 
§ 4.104, Codes 7101-7123 (2000).  Therefore, adjudication of 
the veteran's claim for a disability evaluation greater than 
20 percent for the service-connected arteriosclerotic 
occlusive disease of the left distal femoral popliteal artery 
must include consideration of both the old and the new 
criteria.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id.  

Prior to January 12, 1998, the relevant rating criteria for 
intermittent claudication required evidence of minimal 
circulatory impairment with paresthesias, temperature 
changes, or occasional claudication for a 20 percent 
disability rating.  38 C.F.R. § 4.104, Code 7116 (1997).  A 
40 percent evaluation required evidence of well-established 
cases with intermittent claudication or recurrent episodes of 
superficial phlebitis.  Id.  A 60 percent disability rating 
was assigned when the relevant symptomatology demonstrated 
persistent coldness of the extremity with claudication on 
minimal walking.  Id.  Evidence of severe claudication with 
marked circulatory changes such as to produce total 
incapacity or to require house or bed confinement was 
necessary for the grant of a 100 percent disability 
evaluation.  Id.  However, the 100 percent rating could not 
be applied under a diagnosis of intermittent claudication.  
38 C.F.R. § 4.104, Note following Diagnostic Code 7116 
(1997).  

Under the new schedular criteria, a 20 percent evaluation is 
warranted for evidence of claudication on walking more than 
100 yards and diminished peripheral pulses or an 
ankle/brachial index of .9 or less.  38 C.F.R. § 4.104, 
Code 7115 (2000).  A disability rating of 40 percent requires 
evidence of claudication on walking between 25 and 100 yards 
on a level grade at two miles per hour and trophic changes 
(thin skin, absence of hair, dystrophic nails) or an 
ankle/brachial index of .7 or less.  Id.  Evidence of 
claudication on walking less than 25 yards on a level grade 
at two miles per hour and either persistent coldness of the 
extremity or an ankle/brachial index of .5 or less is 
required for the grant of a 60 percent disability evaluation.  
Id.  Symptomatology including ischemic limb pain at rest and 
either deep ischemic ulcers or an ankle/brachial index of .4 
or less is necessary for the award of a 100 percent 
disability rating.  Id.  

The ankle/brachial index is the ratio of the systolic blood 
pressure at the ankle (determined by Doppler study) divided 
by the simultaneous brachial artery systolic blood pressure.  
The normal index is 1.0 or greater.  38 C.F.R. § 4.104, Note 
following Diagnostic Code 7115 (2000).

Received in February 19997 was the veteran's reopened claim.  
The evidence shows that the veteran was treated at a VA 
facility in February 1997 for complaints of numbness in his 
left toes as well as tiredness in his left leg.  He reported 
that he had been taking medication for this disorder for the 
past one-and-a-half years with no improvement.  He described 
pain when he walked up and down stairs and when he runs.  He 
stated that he could walk without difficulty on level ground 
for half a mile.  A physical examination demonstrated a 1+ 
popliteal pulse, no palpable left pedal pulses, warmth, and 
good hair.  The examiner assessed left popliteal distal 
disease.  

A December 1997 VA outpatient report indicates that this 
service-connected disability was interfering with the 
veteran's employment as a policemen because he was unable to 
exercise.  The physician noted that an arterial Doppler study 
completed in the prior month showed decreased blood flow to 
the veteran's left calf with muscle cramping at three minutes 
and forty seconds with exercise.  It was reported that the 
medication, including aspirin that the veteran had been 
taking was ineffective and that vascular surgery would soon 
be necessary to improve his condition.  

At a personal hearing conducted before a hearing officer at 
the RO later in December 1997, the veteran testified that he 
could only walk half a mile before his left lower extremity 
became strained.  His left toes became numb and his left 
lower extremity became extremely painful when he walked up 
and down stairs. 

In November 1999, the veteran underwent a VA arteries and 
veins examination.  At that time, the veteran reported that 
he had claudication in his left leg when he walked 
approximately two blocks on a level surface at a normal pace 
and sooner when he climbed even one flight of stairs or ran.  
He denied having any rest pain, ulcers, or un-healing lesions 
in his foot.  

A physical examination of the veteran's lower extremities 
demonstrated femoral pulses, which were equal and normal on 
both sides.  The examiner was unable to palpate the popliteal 
pulse on either the right or left side, but the examiner 
indicated that he was rather muscular and they may have just 
been damp "from this".   The posterior tibial and dorsalis 
pedis pulses were easily palpable and normal on the right and 
absent on the left. There were no changes in temperature, 
warmth in both extremities, no hair loss, and no unhealed 
lesions.  

The examiner noted that a peripheral vascular study completed 
in August 1999 had shown a significant decrease in pulsation 
on the veteran's left lower extremity as well as evidence of 
moderate to severe popliteal obstruction on the left and mild 
tibial peroneal stenosis on the right.  This test showed a 
brachial lower extremity index of .71 on the left and 1.03 on 
the right, a pulse in the left upper thigh of 197 and in the 
left lower leg of 75 with a left ankle pulse of 88.  

Due to the lack of rest pain, severe claudication, or any 
signs of tissue necrosis or unhealing ulcers, the examiner 
concluded that no further studies were necessary at that 
time.  The examiner diagnosed peripheral vascular disease 
involving the left femoral popliteal system of moderate 
severity and on the right mild peripheral vascular disease.  

In a June 2000 addendum, the examiner explained that the 
veteran has moderately severe peripheral vascular disease of 
his left leg and was limited due to claudication to climbing 
one flight of stairs and walking two blocks slowly on a level 
surface.  The examiner explained that the symptoms of the 
veteran's peripheral vascular disease were documented by the 
fact that he has a marked blood pressure drop in his left 
lower leg (from 80 systolic in the high left leg to an 
80 mmHg in his lower left leg).  The examiner concluded that 
the veteran was moderately to severely limited by the 
claudication and peripheral vascular disease secondary to the 
arteriosclerosis in his left leg.  

To summarize, the veteran's testimony and statements are 
deemed competent with regard to the description of the 
symptoms.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record in conjunction with the pertinent 
rating criteria previously set forth.  

In this regard, the February and December 1997 outpatient 
records showed that the veteran experienced numbness in the 
left lower extremity after walking a half-mile and pain on 
using the stairs and running.  The November 1997 Doppler 
study showed decreased blood flow to the veteran's left calf 
with muscle cramping at three minutes and forty seconds with 
exercise stairs.  The most recent VA examination confirmed 
the presence of claudication after climbing one flight of 
stairs or walking two blocks slowly on a level surface.

After reviewing the veteran's statements in conjunction with 
the medical evidence, it is the judgment of the Board that 
the degree of disability resulting from the occlusive disease 
of the left distal femoral popliteal artery more nearly 
approximates the criteria for the next higher evaluation 
under the old rating criteria.  According a 40 percent rating 
is warranted.  38 C.F.R. § 4.7 (2000).

However, this same evidence does not show that a rating 
higher than 40 percent is warranted under either the old or 
the new rating criteria.  The medical evidence demonstrates 
no changes in temperature in the veteran's left lower 
extremity.  In fact, warmth was found in his left leg.  
Consequently, the next higher rating of 60 percent for the 
service-connected arteriosclerotic occlusive disease of the 
veteran's left distal femoral popliteal artery cannot be 
awarded under the old rating criteria.  See 38 C.F.R. 4.104, 
Diagnostic Code 7116 (1997).

Also, the veteran is able to walk two blocks on a level 
surface at a normal pace before he begins to experience 
claudication.  Again, there are no changes in temperature in 
his left lower extremity and he has a brachial left lower 
extremity index above .5.  Accordingly, the criteria for a 
60 percent disability evaluation under the new rating 
criteria has not been met.  See, 38 C.F.R. § 4.104, 
Diagnostic Code 7115 (2000).  For the reasons discussed 
above, the evidence in this case is not so evenly balanced as 
to allow application of the benefit of the doubt rule 
embodied in law and VA regulations. 38 C.F.R. §§ 3.102, 4.3 
(2000).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist.  
The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  However, the 
Board finds that all pertinent treatment records are on file 
and the veteran has been informed of the requirements for a 
higher rating.  Accordingly, the Board finds that the veteran 
has not been prejudiced by this decision.  Bernard v. Brown, 
4 Vet.App. 384 (1993).


ORDER

A rating of 40 percent for arteriosclerotic occlusive disease 
of the left distal femoral popliteal artery is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

